Citation Nr: 0211620	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-12 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service during World War 
II.  He died in October 1972.  The appellant is the deceased 
veteran's surviving spouse.

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a November 1999 rating decision 
rendered by the Regional Office (RO) of the Department of 
Veterans Affairs (VA) in Manila, Philippines.  

In March 2001, the Board remanded the case to the RO for 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA).  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5126 (West 
Supp. 2001).  The RO has completed the requested remand 
action and the matter is returned to the Board for further 
appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of her claim and has notified 
her of the information and evidence necessary to substantiate 
her claim.

2.  The veteran died in October 1972 of essential benign 
hypertension with heart disease.  At the time of his death, 
service connection was not in effect for any disability.

3.  A cardiovascular disability, to include hypertension and 
heart disease, was not manifested during the veteran's 
military service or within one year following his separation 
from service, nor is it shown to be related to such service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not 
cause or contribute to the veteran's death.  38 U.S.C.A. 
§§ 1110, 1310, 1312, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304, 3.312 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA) became effective.  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5126.  After reviewing the claims 
folder, the Board finds that VA has fully met all statutory 
and regulatory obligations to the appellant.

VA has notified the appellant of what information or evidence 
would be necessary to substantiate her claim, including via a 
statement of the case and supplemental statement of the case 
issued during the appeal.  See 38 U.S.C.A. §§ 5102 and 5103.  
VA has also notified the appellant as to which records were 
to be provided by her and which records, if any, VA would 
attempt to obtain on her behalf.  In April and October 2001, 
the RO informed the appellant of the provisions of the VCAA 
and what records she should submit to substantiate her claim.  
There is no indication that any records are available which 
would tend to support the appellant's claim.  Inasmuch as the 
Board is not aware of any pertinent records which the 
appellant could provide or which VA could attempt to obtain 
on her behalf, the Board finds that VA has complied with the 
provisions of 38 U.S.C.A. § 5103(a).

VA has a duty to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. § 5103A.  
In various letters to VA, the appellant has indicated that no 
additional pertinent medical evidence exists.  She has not 
identified any unobtained evidence that might aid in her 
claim or that might be pertinent to the bases of the denial 
of this claim.  In sum, the Board is unable to conceive of a 
reasonable avenue of development that has not yet been 
explored.  Thus, the Board finds that VA has fully met its 
duty to the appellant under the VCAA.


Factual Background:  The veteran had recognized guerilla 
service from October 1943 to April 1945.  A physical 
examination report dated in June 1945 noted that the 
veteran's cardiovascular system was normal; however, there 
were no notations regarding his pulse or blood pressure.  
Similarly, his nervous system was also noted to be normal.  A 
June 1945 Affidavit for Philippine Army Personnel did not 
list any wounds or illnesses incurred during active service. 

The veteran's death certificate shows that he died in October 
1972 due to essential benign hypertension with heart disease.  
The death certificate was completed by Dr. Bernarda E. Dalid.  
During the veteran's lifetime, he had no service-connected 
disabilities, nor did he ever file a claim for service 
connection for any disability.  

The evidence submitted in support of the appellant's claim 
includes various lay statements attesting to the veteran's 
military during World War II, his marriage to the appellant, 
and his death in October 1972 from essential hypertension 
with heart disease.

In a February 1999 private medical statement, Dr. Virata 
reported his father had treated the veteran on two separate 
occasions for hypertension and heart disease prior to his 
death.  However, Dr. Virata did not specify the actual dates 
of treatment.  In a February 1999 statement, Dr. Dalid 
reported that she had treated the veteran for hypertension 
and heart disease in January 1958, September 1963, February 
1971, and October 1972.

In June 1999, the RO sent development letters to Dr. Dalid 
and Dr. Virata requesting copies of the actual treatment 
records concerning the veteran.  The appellant was informed 
of this development, and was requested to help in obtaining 
the treatment records.  By a statement dated in July 1999, 
Dr. Dalid reported that the veteran's records had been lost 
in a fire.  No response appears to be on file from Dr. Virata 
concerning the request for medical records.

At her June 2000 personal hearing, the appellant testified 
that she believed that the illness the veteran suffered from 
was due to service he rendered as a guerilla and that he 
became "sickly" at that time which lasted through the years 
resulting in his death.  When asked if she had any medical 
evidence linking the veteran's death to service, the 
appellant responded that she had no additional medical 
records which she could submit, and that everything she had 
had already been submitted to the RO.

Following remand by the Board in March 2001, the RO notified 
the appellant of the provisions of the VCAA by letter dated 
in April 2001.  The appellant was informed of the evidence 
that was required to substantiate her claim and establish 
entitlement to service connection for the cause of the 
veteran's death.  She was also informed of what information 
or evidence was still needed from her.  

In June 2001, the appellant submitted a VA Form 21-4142 
authorizing VA to obtain medical records from Dr. Dalid and 
Dr. Virata.  On this form, she noted that she had tried to 
obtain medical records from Dr. Carbonell in Pagadian City; 
however, she was informed by Dr. Carbonell that records were 
not available as they had been discarded.  She reported that 
the veteran had recurring bad dreams during the war that 
attributed to his illness and heart disease which "started 
right after he returned from his war service."  

In June 2001, the RO again sent development letters to Dr. 
Dalid and Dr. Virata requesting copies of the actual 
treatment records concerning the veteran.  The appellant was 
informed of this development, and was requested to help in 
obtaining the treatment records.  By a statement dated in 
August 2001, Dr. Dalid reported that the veteran's records 
had been lost in a fire.  No response appears to be on file 
from Dr. Virata concerning the request for medical records.  
In September 2001, the appellant reported that she had tried 
to contact Dr. Virata but was unsuccessful.  The RO sent 
another development letter to Dr. Virata in October 2001; 
however, the evidence does not show that he responded to this 
request.  

The veteran's daughter submitted a statement in July 2002 
indicated that the appellant, her mother, could not provide 
or obtain any additional medical records as all of the 
veteran's records were destroyed.  According to his daughter, 
the veteran experienced recurring dreams of "horror of war 
and killings which the doctors said had caused his 
hypertension and heart disease."  


Legal Criteria:  Pursuant to 38 U.S.C.A. § 1310, dependency 
and indemnity compensation (DIC) is paid to a surviving 
spouse of a qualifying veteran who died from a service-
connected disability.  See Hanna v. Brown, 6 Vet. App. 507, 
510 (1994).  A veteran's death will be considered service 
connected where a service-connected disability was either the 
principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. 
§ 3.312(b).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided 
or lent assistance to the production of death."  38 C.F.R. 
§ 3.312(c).

In general, service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1110.  
Service connection may also be established for a chronic 
disease manifested to a compensable degree within a 
presumptive period following separation from service.  
38 C.F.R. §§ 3.307, 3.309.  Cardiovascular-renal disease, 
including hypertension, has a presumptive period of one year.  
38 C.F.R. §§ 3.307, 3.309.

Where a claim involves issues of medical fact, such as 
medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).  The Board concludes that medical evidence is 
needed to lend plausible support for the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).


Analysis:  The appellant contends that the veteran's death 
was due to disease and injuries sustained as a result of his 
active military service and that service connection for the 
cause of the veteran's death is therefore warranted.  After a 
review of the record, the Board finds that the preponderance 
of the evidence is against her contention.  Accordingly, her 
claim fails. 

As set forth above, the veteran's service medical records are 
silent for any treatment, compliant, or diagnosis of a 
cardiovascular or psychiatric disorder.  On the contrary, a 
June 1945 examination report indicates that his 
cardiovascular and nervous systems were normal.  Likewise, 
the evidence does not show that the veteran's hypertension or 
heart disease was initially manifested within one year 
following his release from active duty.  The February 1999 
statement from Dr. Dalid shows that the veteran was initially 
treated for hypertension and heart disease in January 1958, 
nearly 13 years following his separation from active service.  
While Dr. Virata noted that his father had previously treated 
the veteran, Dr. Virata's statement does not indicate the 
dates of treatment.  Based on the foregoing, the Board 
concludes that the veteran's essential benign hypertension 
with heart disease was not incurred in or aggravated by his 
active service, nor can his hypertension with heart disease 
be presumed to have been incurred in service.  Therefore, the 
Board finds that service connection for the cause of the 
veteran's death is not warranted.  38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303, 3.304, 3.312.  

In reaching this conclusion, the Board has considered the 
various statements of the appellant in which she observed 
that the veteran had been ill since his separation from 
active service and the statements from the appellant and her 
daughter noting the veteran had bad dreams that they felt led 
to his cardiovascular disabilities.  However, while they are 
competent to report their observations, the evidence does not 
show either the appellant or her daughter has the medical 
knowledge or training requisite for the rendering of clinical 
opinions.  Accordingly, the Board finds that their 
contentions with regard to the cause of the veteran's death 
are of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Based on the discussion above, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim that the cause of the veteran's death resulted from 
disability related to his military service.  As the 
preponderance of evidence is against the claim, it must be 
denied.  Since the preponderance of the evidence weighs 
against the appellant's claim, 38 U.S.C.A. § 5107(b) and its 
accompanying regulation, 38 C.F.R. 3.102, have no application 
in this case.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  Accordingly, the appellant's claim must be 
denied.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 
3.304, 3.310, 3.312.


ORDER

Service connection for the cause of the veteran's death is 
denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMP ORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

